DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 07/22/2020. An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. The claim recites, inter alia, “A computer readable storage medium having a computer code stored thereon…”  After close inspection, the Examiner respectfully notes that the disclosure, as a whole, does not specifically identify what may be included as a computer readable storage medium and what is not to be included as a computer readable storage medium. An Examiner is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benosman et al. (US 2017/0053407).
Regarding claim 1, Benosman et al. discloses a method of processing a signal from an event-based sensor (10), the event-based sensor (10) having an array of sensing elements facing a scene (¶71: event-based asynchronous vision sensor), the method comprising: receiving the signal including, for each sensing element, successive events originating from said sensing element depending on variations of incident light from the scene (figs. 2-5, 8; ¶74, 78, 88-89: information delivered by the sensor comprises a succession of instants t.sub.k (k=0, 1, 2, . . . ) with which an activation threshold Q is reached); analyzing the signal to detect a frequency pattern in a light profile sensed by at least one sensing element (fig. 2, 8; ¶74, 89: Symmetrically, each time that the intensity of the pixel decreases by the quantity Q starting from what it was in time t.sub.k, a new instant t.sub.k+1 is identified and a negative spike (level −1 in FIG. 2B) is emitted at this instant t.sub.k+1. The asynchronous signal sequence for the pixel then consists in a succession of positive or negative pulses or spikes positioned over time at instants t.sub.k depending on the light profile for the pixel.); and extracting information from the scene in response to detection of the frequency pattern (fig. 2; ¶74; 90-96: output of the sensor 10 is then in the form of an address-event representation (AER). FIG. 2C shows the intensity profile P2 that is cable of being reconstructed as an approximation of the profile P1 via integration over time of the asynchronous signal of FIG. 2B.).

Regarding claim 2, Benosman et al. disclose all of the aforementioned limitations of claim 1. Benosman also teaches wherein the events each comprise a time of occurrence and a luminance attribute corresponding to a variation of incident light (¶74, 89: information delivered by the sensor comprises a succession of instants t.sub.k (k=0, 1, 2, . . . ) with which an activation threshold Q is reached), and wherein analyzing the signal comprises: extracting from the signal successive bursts of events originating from at least one sensing element, each burst consisting of events having luminance attributes that correspond to variations of incident light of a same direction (¶74, 78: FIG. 2A shows an example of a light intensity profile P1 seen by a pixel of the matrix of the sensor. Each time this intensity increases by a quantity equal to the activation threshold Q starting from what it was in time t.sub.k, a new instant t.sub.k+1 is identified and a positive spike (level +1 in FIG. 2B) is emitted at this instant t.sub.k+1. Symmetrically, each time that the intensity of the pixel decreases by the quantity Q starting from what it was in time t.sub.k, a new instant t.sub.k+1 is identified and a negative spike (level −1 in FIG. 2B) is emitted at this instant t.sub.k+1. The asynchronous signal sequence for the pixel then consists in a succession of positive or negative pulses or spikes positioned over time at instants t.sub.k depending on the light profile for the pixel.); and detecting the frequency pattern based on timing of the successive bursts (figs. 2; ¶74: Symmetrically, each time that the intensity of the pixel decreases by the quantity Q starting from what it was in time t.sub.k, a new instant t.sub.k+1 is identified and a negative spike (level −1 in FIG. 2B) is emitted at this instant t.sub.k+1. The asynchronous signal sequence for the pixel then consists in a succession of positive or negative pulses or spikes positioned over time at instants t.sub.k depending on the light profile for the pixel. These spikes can be shown mathematically via positive or negative Dirac peaks and are each characterized by an instant of emission t.sub.k and a sign bit. The output of the sensor 10 is then in the form of an address-event representation (AER). FIG. 2C shows the intensity profile P2 that is cable of being reconstructed as an approximation of the profile P1 via integration over time of the asynchronous signal of FIG. 2B.) .

Regarding claim 3, Benosman et al. disclose all of the aforementioned limitations of claim 2. Benosman also teaches wherein a burst is extracted from the signal by counting a preset number of events originating from a same sensing element, having luminance attributes that correspond to variations of incident light of a same direction. (¶74, 78: information delivered by the sensor comprises a succession of instants t.sub.k (k=0, 1, 2, . . . ) with which an activation threshold Q is reached), FIG. 2A shows an example of a light intensity profile P1 seen by a pixel of the matrix of the sensor. Each time this intensity increases by a quantity equal to the activation threshold Q starting from what it was in time t.sub.k, a new instant t.sub.k+1 is identified and a positive spike (level +1 in FIG. 2B) is emitted at this instant t.sub.k+1. Symmetrically, each time that the intensity of the pixel decreases by the quantity Q starting from what it was in time t.sub.k, a new instant t.sub.k+1 is identified and a negative spike (level −1 in FIG. 2B) is emitted at this instant t.sub.k+1. The asynchronous signal sequence for the pixel then consists in a succession of positive or negative pulses or spikes positioned over time at instants t.sub.k depending on the light profile for the pixel) .

Claim 16 is rejected as applied to claim 1 above. The method steps as claimed would have been implied by the apparatus of Benosman et al. 

Allowable Subject Matter
Claims 4 – 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698